DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasin et al. (US Pub. No. 2017/0317407), in view of Kang et al. (European Patent Publication EP 3561952, hereinafter “Kang”), further in view of Sato (US Pub. No. 2013/0082158).

Regarding claim 1, Yasin in figures 1-7 discloses a loop antenna apparatus (see Para. 4, 26 and 61) comprising: an upper case (cosmetic cover 106) formed to be opened at a lower portion thereof (see Fig. 1) and including a plurality of hooks (snap clip member 150) at the lower portion (see Figures  1 and 4); a lower case (protective inner cover 112) coupled to the plurality of hooks (150) to shield the opened lower portion of the upper case (106) and configured to be coupled to a roof of a vehicle (see Para. 17); and a rubber pad (seal 113 and/or 182) mounted to a lower portion of the lower case (112) to prevent exposure to an outside thereof by the upper case (106) and provided so that the lower case (112) is configured to be water-tightly coupled to the roof of the vehicle. (See Para. 27)
Yasin does not explicitly disclose “an upper case including a plurality of fusion bosses at the lower portion and the lower case coupled to the plurality of fusion bosses, wherein the lower case includes a plurality of fusion holes into which the plurality of fusion bosses is inserted and a plurality of hook coupling portions to which the plurality of hooks is coupled”. Nevertheless, Yasin in paragraph 38 and 54 teaches that the upper case (cosmetic cover) can be attached to the lower portion using a plurality of different attaching means.  
Moreover, in the same field of endeavor, Kang in figures 4-5, 12 and 14-16 teaches roof antenna apparatus comprising: an upper case (outer case 110) formed to be opened at a lower portion thereof and including a plurality of fusion bosses (sub supports 112) and a plurality of hooks (hook parts 111) at the lower portion; a lower case (inner case 120) coupled to the plurality of fusion bosses (112) and the plurality of hooks (111) to shield the opened lower portion of the upper case (110) and configured to be coupled to a roof of a vehicle; and a rubber pad (rubber waterproof pad 300) mounted to a lower portion of the lower case (120) to prevent exposure to an outside thereof by the upper case (110) and provided so that the lower case (120) is configured to be water- tightly coupled to the roof of the vehicle, wherein the lower case (120) includes a plurality of fusion holes (sub supporter insertion parts 122) into which the plurality of fusion bosses (112) is inserted and a plurality of hook coupling portions (hook guide parts 121) to which the plurality of hooks (111) is coupled. (Para. 40 and 74)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yasin and Kang to form the claimed invention so that alignment becomes easy and the fixability is improved. (See Kang para 72)
Yasin and Kang do not disclose: and wherein the plurality of fusion bosses inserted into the plurality of fusion holes are fused and fixed thereto.
However, in the same field of endeavor, Sato in figures 1, 3 and paragraph 67 teaches a roof antenna apparatus comprising the coupling two case components in order to be fused and fixed thereto. For instance, the guide 15 (equivalent to an upper case member) comprises fusing protrusions (equivalent to fusion bosses) and the base member 11 (equivalent to a lower case member) comprises fusion holes. Sato proposes fixing both case member by proposing a plurality of fusion bosses (fusing protrusion) to be inserted into a plurality of fusion holes to be fused and fixed thereto as a substitute for other means for fixing the upper and lower roof antenna components. (see Sato para. 67)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to turn to Sato teachings wherein the plurality of fusion bosses inserted into the plurality of fusion holes are fused and fixed thereto to modify the Yasin and Kang roof antenna apparatus in order to form the claimed invention because fusion bosses and fusion holes are reliable fixing means that can be used in substitute for screws or other connecting configurations used in the art. (See Sato Para. 67)  

Regarding claim 2, Yasin in figures 1-7 discloses an antenna apparatus wherein the upper case (106) is provided to have a streamlined dome shape. 
Yasin does not disclose “and the plurality of fusion bosses includes a first fusion boss and a second fusion boss provided in a front and a rear of the upper case, respectively”.
However, Kang in figures 4-5, 12 and 14-16 teaches a roof antenna apparatus wherein the upper case (110) is provided to have a streamlined dome shape, and the plurality of fusion bosses (112) includes a first fusion boss and a second fusion boss provided in a front and a rear of the upper case, respectively (see Fig. 4 and 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yasin and Kang to form the claimed invention so that alignment becomes easy and the fixability is improved. (See Kang para 72)

Regarding claim 4, Yasin in view of Kang in figures 4-5, 12 and 14-16 teaches a roof antenna apparatus wherein the plurality of fusion holes (122) includes a first fusion hole into which the first fusion boss (111) is inserted and a second fusion hole (122) into which the second fusion boss (111) is inserted.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yasin and Kang to form the claimed invention so that alignment becomes easy and the fixability is improved. (See Kang para 72)

Regarding claim 10, Yasin in Figure 8A discloses an antenna apparatus wherein the lower case (112/108) includes a roof coupling portion (see Fig. 8A, bolt 130) provided at the lower portion of the lower case to be coupled to the roof of the vehicle (R).

Regarding claim 14, Yasin in figures 1-3 discloses an antenna apparatus wherein the rubber pad (113) includes a through hole provided to allow the roof coupling portion (130) to be coupled to the roof (R) of the vehicle through the through hole.

Regarding claim 15, Yasin in figures 1-3 discloses an antenna apparatus wherein the roof coupling portion (130) that passes through the through hole is coupled to an antenna mounting hole (mounting opening) provided on the roof (R) of the vehicle. (See figures 8A-8D and Para. 48)

Regarding claim 16, Yasin in figures 1-4 discloses an antenna apparatus wherein the rubber pad (113) includes a plurality of second watertight partitions (dust seal portion 121) formed to protrude from a rim portion of the rubber pad (113) toward the roof of the vehicle (R) to block inflow of moisture into the antenna mounting hole.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasin, Kang, and Sato, as applied to claim 1, and further in view of Tamura (US Pub. 2013/0169489).

Regarding claims 8-9, Yasin and Kang as modified above are silent on disclosing wherein a circuit board is mounted on an upper portion of the lower case, and the upper case includes a first watertight partition provided so that the upper case and the lower case are water-tightly coupled to each other to block an inflow of moisture into the circuit board.
However, Tamura (figure 6A) discloses an antenna apparatus wherein a circuit board (71) is mounted on an upper portion of the lower case (42), and the upper case (20) includes a first watertight partition (23) provided so that the upper case (20) and the lower case (42) are water-tightly coupled to each other to block an inflow of moisture into the circuit board (71); and wherein the lower case includes a first watertight groove (45) to receive the first watertight partition (23).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the watertight partition and watertight groove taught by Tamura, in the apparatus according to Yasin and Kang (as modified above) to form the claimed invention in order to prevent water and dust from entering the space inside of the water-proof rib in which the patch antenna and the like are housed from outside. (Tamura para. 61)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yasin, Kang, and Sato as applied to claim 1, and further in view of Kaneko (US Pub 2014/0125550).

Regarding claim 13, Yasin in figure 4 discloses an antenna apparatus wherein the rubber pad (113) includes a protrusion rib formed to protrude from a rim portion of the rubber pad toward the lower case (112), fitting grooves provided at the protrusion rib to allow a rim portion of the lower case (112) to be fitted and assembled (see Fig. 4. Seal 113 wrapping around rim of lower case 112). 
Yasin does not teach: “and split grooves provided at the protrusion rib to prevent interference with the plurality of hooks”.
However, Kang in figures 4-6 and 14-15 teaches a roof antenna apparatus wherein the rubber pad (rubber waterproof pad 300) includes a protrusion rib (first end part 320) formed to protrude from a rim portion of the rubber pad (300) toward the lower case (120; see Fig. 14 and 15), fitting grooves (second end part 330) provided at the protrusion rib to allow a rim portion of the lower case (120) to be fitted and assembled (See Fig. 15 and para. 53-55), and split grooves (through holes 321) provided at the protrusion rib to prevent interference with the plurality of hooks (111). (See Para. 53-55)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yasin and Kang to form the claimed invention so that alignment becomes easy and the fixability is improved. (See Kang para 72)
Moreover, Kaneko in figures 43-45 and 48 teaches an antenna apparatus having a rubber pad (flexible base pad 124) including split grooves (grooves formed around holes 110c) provided at the protrusion rib to prevent interference with the plurality of bosses 110b.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the split grooves taught by Kaneko in the antenna apparatus according to Yasin and Kang to form the claimed invention so that the base pad is so shaped as to circumvent the bosses of the antenna case, and to hold the waterproof structure. (Kaneko Para. 22)
 
Allowable Subject Matter
Claims 5-7, 11-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 2-4 and claim 18, respectively).
Please see a statement of reasons for the indication of allowable subject matter in Office Action submitted on 23 February 2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845